DETAILED ACTION

Status
This Final Office Action is in response to the communication filed on October 16, 2020.  Claims 1, 9, 13, and 16 have been amended.  Therefore, claims 1-20 are pending and presented for examination.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
A Summary of the Response to the Applicant’s Amendments:
Applicant’s amendments and arguments overcome the previous 35 USC § 103 rejections; however, in light of previously cited prior art, claims 1-20 are rejected under new 35 USC § 103 rejections.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia (U.S. Patent Application Publication No. 2013/0019258) in view of Abou Mahmoud (U.S. Patent Application Publication No. 2018/0077455) and el Kaliouby (U.S. Patent Application Publication No. 2016/0191995) (referred to herein as “Kaliouby”).

Regarding claim 1, Bhatia discloses a device, comprising:
a processing system including a processor (Bhatia: [0288]); and 

determining a media device is in operation (Bhatia: Figure 1C; [0061]; [0063]); 
identifying that a user is in proximity to the media device (Bhatia: Figure 1C; Figure 2E; [0061]; [0063]); 
determining a distraction level for the user in response to determining a first application in use on the media device (Bhatia: Figure 2E; Figure 2H; [0040]; [0061]; [0063]-[0065]; [0090]; [0093]; [0286]), wherein the determining of the distraction level comprises determining a distraction that includes the user interacting with a portable computing device (Bhatia: Figure 2E; Figure 2H; [0063]-[0065], “The user device may perform "ambient listening" and generate atmospherics data package constantly, intermittently, and/or periodically (e.g., every hour, etc.) to "listen-in" user's watching status, e.g., whether the user is paying attention to the selected TV program. In the above example, the generated atmospherics data package may comprise a variety of data segments, such as … user mobile device application status information including an actively running gaming application (e.g., "Angry Bird"), which may indicate the user is playing the video game instead of paying attention to the TV program ”); 
identifying a marketing profile for the user (Bhatia: [0120], “user media content exposure data”; [0130], “obtain a correlation of an advertisement and user perception of the product”; [0132], “query for stored user activities … in response to an ad”; [0149]-[0153], “link demographic, behavioral, and attitudinal data from the user's profile information with social media behavior”; [0225], “collecting data with regard to user purchasing activities of the advertised products”); 
[…] selecting a target advertisement according to the distraction level […] and the marketing profile […] (Bhatia: [0034]; [0120]-[0122], wherein the survey questions are targeted  [however the Bhatia reference does not explicitly teach: “in response to the determining that the distraction includes the user interacting with the portable computing device”, “the distraction”, “wherein the target advertisement comprises particular content that mitigates the distraction, the particular content includes audio content, video content, or a combination of both”]; and 
providing the target advertisement to be presented on the media device (Bhatia: [0034]; [0112]-[0113]; [0121]);
[…] [however the Bhatia reference does not explicitly teach: “and determining that the first application in use visually obscures a second application providing the target advertisement on the media device”].
Regarding the aforementioned features not taught by Bhatia, Abou Mahmoud as shown discloses the following: “in response to the determining that the distraction includes the user interacting with the portable computing device”, “the distraction”, “wherein the target advertisement comprises particular content that mitigates the distraction, the particular content includes audio content, video content, or a combination of both” (Abou Mahmoud: [0015]-[0016], wherein the second set of video presentation contents are targeted advertisements; [0026], disclosing portable computing device; [0029]-[0030]; [0051]-[0052]).  
Bhatia and Abou Mahmoud both disclose known methods for displaying targeted advertisements based on viewer distraction/attention (Bhatia: [0034]; [0063]-[0065]; [0112]-[0113]; [0120]-[0122]; [0219]; Abou Mahmoud: [0014]; [0033]; [0051]-[0052]).  Abou Mahmoud discloses that utilizing the known method of displaying targeted advertisements based on viewer distraction/attention and prior art element of selecting attention grabbing targeted advertisements based on a determined distraction level produces the results of efficient content presentation management and positively impacted productivity of users (Abou Mahmoud: 
However, the combination of Bhatia and Abou Mahmoud above does not explicitly teach the claim language: “and determining that the first application in use visually obscures a second application providing the target advertisement on the media device”.
Regarding the aforementioned features not taught by Bhatia/Abou Mahmoud,  Kaliouby as shown discloses the following: “and determining that the first application in use visually obscures a second application providing the target advertisement on the media device” (Kaliouby: [0055]-[0056], “being attended by the individual includes determining viewability of digital media content from the electronic display”, “digital media content can include an advertisement”, “viewability includes evaluation of presence of digital media content and whether the digital media content is viewable by the individual”, “determine if the browser is obscured by another window”, “a percentage of overlap is computed by calculating the area of the overlapping region of each window that overlaps the video”, “if more than 25 percent of the video is obscured, the video can be considered unviewable”, “it is determined that… the user … covers the video with another application”).  
Bhatia, Abou Mahmoud, and Kaliouby all disclose known methods for displaying targeted advertisements based on viewer distraction/attention (Bhatia: [0034]; [0063]-[0065]; [0112]-[0113]; [0120]-[0122]; [0219]; Abou Mahmoud: [0014]; [0033]; [0051]-[0052]; Kaliouby: [0056]).  Kaliouby discloses that the prior art element of determining an application that visually obscures another application on the same device can be utilized within the known method of 
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the methods for displaying targeted advertisements based on viewer distraction/attention of Bhatia, Abou Mahmoud, and Kaliouby to specify effective methods for displaying refined advertisements based on collected audience data (Bhatia: [0034]; [0063]-[0065]; [0112]-[0113]; [0120]-[0122]; [0219]; Abou Mahmoud: [0014]; [0033]; [0051]-[0052]; Kaliouby: [0034]; [0056]).  Bhatia, Abou Mahmoud, and Kaliouby all disclose methods for displaying targeted advertisements based on viewer distraction/attention (Bhatia: [0034]; [0063]-[0065]; [0112]-[0113]; [0120]-[0122]; [0219]; Abou Mahmoud: [0014]; [0033]; [0051]-[0052]; Kaliouby: [0056]).  While Bhatia teaches observing how distracted a viewer is and providing targeted advertisement visual media to a viewer based on if the user is viewing content (Bhatia: [0034]; [0063]-[0065]; [0112]-[0113]; [0120]-[0122]; [0219]), Abou Mahmoud also teaches this and specifies that the provided targeted advertisement can be reactive to a distraction caused by computing device interaction/open and/or running applications and present content to mitigate the distraction effectively (Abou Mahmoud: [0015]-[0016]; [0026]; [0029]-[0030]; [0051]-[0052]).  While Bhatia and Abou Mahmoud both teach observing how distracted a viewer is and providing targeted advertisement visual media to a viewer based on if 
The rationale for combining in this manner is that Bhatia, Abou Mahmoud, and Kaliouby all teach similar methods for displaying targeted advertisements based on viewer distraction/attention and it would have been obvious to combine the selecting attention grabbing targeted advertisements based on a determined distraction level prior art elements and the determining an application that visually obscures another application on the same device prior art elements according to known displaying targeted advertisements based on viewer distraction/attention methods to yield predictable results of efficient content presentation management, positively impacted productivity of users, and accurately measured user distraction for effectively presenting refined targeted content for grabbing attention of a distracted user as explained above.

Regarding claim 2, the combination of Bhatia, Abou Mahmoud, and Kaliouby discloses the device of claim 1, wherein the determining the distraction level comprises obtaining environment information from an environment sensor, and wherein the determining of the 

Regarding claim 3, the combination of Bhatia, Abou Mahmoud, and Kaliouby discloses the device of claim 2, wherein the environment sensor includes an ambient noise sensor, wherein the environment information includes an ambient noise level, wherein the selecting of the target advertisement includes determining the ambient noise level is less than a predetermined threshold, and wherein the target advertisement includes visual media to attract user attention (Bhatia: Figure 2E; Figure 2H; [0034]; [0061]; [0082]-[0084]; [0090]; [0094]; [0112]-[0113]; [0120]-[0121]).

Regarding claim 4, the combination of Bhatia, Abou Mahmoud, and Kaliouby discloses the device of claim 1.
Furthermore, Bhatia teaches the following: wherein the selecting of the target advertisement comprises selecting […] (Bhatia: [0034]; [0063]-[0065]; [0112]-[0113]; [0120]-[0122]; [0219]; wherein Bhatia discloses displaying selected targeted advertisements based on viewer distraction/attention) [however the Bhatia reference does not explicitly teach: “the particular content according to the distraction level”]. 
Regarding the aforementioned features not taught by Bhatia, Abou Mahmoud as shown discloses the following: “the particular content according to the distraction level” (Abou Mahmoud: [0015]; [0051]-[0052]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to combine the selecting attention grabbing targeted advertisements based on a determined distraction level prior art elements according to known displaying targeted 


Furthermore, Bhatia teaches the following:  wherein the operations comprise obtaining an image of the user, wherein the determining the distraction level for the user comprises determining the user is looking away from the media device in response to analyzing the image using image recognition techniques (Bhatia: Figure 2E; Figure 2H; [0032]; [0061]; [0078]; [0090]; disclosing determining the distraction level for the user by determining the user is looking away from/not watch the media device through analysis of image using image recognition techniques) […] [however the Bhatia reference does not explicitly teach: “and wherein the target advertisement includes audible media to attract user attention”].
Regarding the aforementioned features not taught by Bhatia, Abou Mahmoud as shown discloses the following: “and wherein the target advertisement includes audible media to attract user attention” (Abou Mahmoud: [0014]; [0033]; [0051]-[0052], disclosing selection of audible media targeted advertisement to attract user attention when user is looking/gazing away).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to combine the selecting a particular targeted advertisement media type to mitigate a type of distraction prior art elements according to known displaying targeted advertisements based on viewer distraction/attention methods to yield predictable results of efficient content presentation management and positively impacted productivity of users.  Therefore, the examiner understands that it would have been obvious to one of ordinary skill in the art at the time of filing to combine the methods for displaying targeted advertisements based on viewer distraction/attention of Bhatia, Abou Mahmoud, and Kaliouby to specify effective methods for displaying refined advertisements based on collected audience data (Bhatia: [0034]; [0063]-

Regarding claim 6, the combination of Bhatia, Abou Mahmoud, and Kaliouby discloses the device of claim 1.
Furthermore, Bhatia teaches the following: wherein the operations comprise:  determining the user is carrying the portable computing device; and identifying that the portable computing device is in motion (Bhatia: Figure 2E; [0061]; [0063]; [0089]; [0103], disclosing determining that the user is carrying a portable computing device and that the […] [however the Bhatia reference does not explicitly teach: “wherein the target advertisement includes audible media, visual media, or a combination of both to attract user attention”].
Regarding the aforementioned features not taught by Bhatia, Abou Mahmoud as shown discloses the following: “wherein the target advertisement includes audible media, visual media, or a combination of both to attract user attention” (Abou Mahmoud: [0051]-[0052], disclosing that a target advertisement includes audible and/or visual media to attract user attention).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to combine the selecting a particular targeted advertisement media type to mitigate a type of distraction prior art elements according to known displaying targeted advertisements based on viewer distraction/attention methods to yield predictable results of efficient content presentation management and positively impacted productivity of users.  Therefore, the examiner understands that it would have been obvious to one of ordinary skill in the art at the time of filing to combine the methods for displaying targeted advertisements based on viewer distraction/attention of Bhatia, Abou Mahmoud, and Kaliouby to specify effective methods for displaying refined advertisements based on collected audience data (Bhatia: [0034]; [0063]-[0065]; [0112]-[0113]; [0120]-[0122]; [0219]; Abou Mahmoud: [0014]; [0033]; [0051]-[0052]; Kaliouby: [0034]; [0056]).  While Bhatia teaches observing how distracted a viewer is and providing targeted advertisement visual media to a viewer based on if the user is viewing content (Bhatia: [0034]; [0063]-[0065]; [0112]-[0113]; [0120]-[0122]; [0219]), Abou Mahmoud also teaches this and specifies that the provided targeted advertisement can be reactive to a distraction caused by computing device interaction/open and/or running applications and present content to mitigate the distraction effectively (Abou Mahmoud: [0015]-[0016]; [0026]; 

Regarding claim 7, the combination of Bhatia, Abou Mahmoud, and Kaliouby discloses the device of claim 1.
Furthermore, Bhatia teaches the following: wherein the distraction comprises visual content […] (Bhatia: [0040]-[0042]; [0063]-[0064]) [however the Bhatia reference does not explicitly teach: “and the particular content of the target advertisement comprises audio content”].
Regarding the aforementioned features not taught by Bhatia, Abou Mahmoud as shown discloses the following: “and the particular content of the target advertisement comprises audio content” (Abou Mahmoud: [0033]; [0051]-[0052]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to combine the selecting a particular targeted advertisement media type to mitigate a type of distraction prior art elements according to known displaying targeted advertisements based on viewer distraction/attention methods to yield predictable results of efficient content 


Furthermore, Bhatia teaches the following: wherein the distraction comprises auditory content […] (Bhatia: [0040]-[0042]; [0063]-[0064]) [however the Bhatia reference does not explicitly teach: “and the particular content of the target advertisement comprises the video content”].
Regarding the aforementioned features not taught by Bhatia, Abou Mahmoud as shown discloses the following: “and the particular content of the target advertisement comprises the video content” (Abou Mahmoud: [0033]; [0051]-[0052]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to combine the selecting a particular targeted advertisement media type to mitigate a type of distraction prior art elements according to known displaying targeted advertisements based on viewer distraction/attention methods to yield predictable results of efficient content presentation management and positively impacted productivity of users.  Therefore, the examiner understands that it would have been obvious to one of ordinary skill in the art at the time of filing to combine the methods for displaying targeted advertisements based on viewer distraction/attention of Bhatia, Abou Mahmoud, and Kaliouby to specify effective methods for displaying refined advertisements based on collected audience data (Bhatia: [0034]; [0063]-[0065]; [0112]-[0113]; [0120]-[0122]; [0219]; Abou Mahmoud: [0014]; [0033]; [0051]-[0052]; Kaliouby: [0034]; [0056]).  While Bhatia teaches observing how distracted a viewer is and providing targeted advertisement visual media to a viewer based on if the user is viewing content (Bhatia: [0034]; [0063]-[0065]; [0112]-[0113]; [0120]-[0122]; [0219]), Abou Mahmoud also teaches this and specifies that the provided targeted advertisement can be reactive to a distraction caused by computing device interaction/open and/or running applications and 

Regarding claim 9, Bhatia discloses a machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations (Bhatia: [0288]), the operations comprising:
determining a first media device is in operation (Bhatia: Figure 1C; [0061]; [0063]); 
identifying that a plurality of users is in proximity to the first media device (Bhatia: Figure 1C; Figure 2E; [0061]; [0063]); 
determining a first distraction level for a first group of users in response to determining a first application in use on the first media device, wherein the plurality of users comprise the first group of users (Bhatia: Figure 2E; Figure 2H; [0040]; [0061]; [0063]-[0065]; [0090]; [0093]; [0286]), wherein the determining of the first distraction level comprises determining a first group of distractions, wherein each distraction of the first group of distractions includes each of the first group of users interacting with a respective portable computing device (Bhatia: Figure 
determining a second distraction level for a second group of users in response to determining the second group of users viewing a second media device, wherein the plurality of users comprise the second group of users (Bhatia: Figure 2E; Figure 2H; [0040]; [0061]; [0063]-[0065]; [0090]; [0093]; [0286]), wherein the determining of the second distraction level comprises determining a second group of distractions, wherein each distraction of the second group of distractions includes each of the second group of users is interacting with a respective portable computing device (Bhatia: Figure 2E; Figure 2H; [0063]-[0065]); 
identifying a marketing profile for each user the plurality of users (Bhatia: [0120], “user media content exposure data”; [0130], “obtain a correlation of an advertisement and user perception of the product”; [0132], “query for stored user activities … in response to an ad”; [0149]-[0153], “link demographic, behavioral, and attitudinal data from the user's profile information with social media behavior”; [0225], “collecting data with regard to user purchasing activities of the advertised products”); 
[…] selecting a first target advertisement according to the first distraction level, […] and a first marketing profile for each of the first group of users […] (Bhatia: [0034]; [0120]-[0122], wherein the survey questions are targeted advertising; [0219]; [0225]) [however the Bhatia reference does not explicitly teach: “in response to the determining that each distraction of the first group of distractions includes each of the first group of users interacting with a respective portable computing device”, “the first group of distractions”, “the first target advertisement comprises a first particular content that mitigates the first group of distractions, the first particular content includes first audio content, first video content, or a combination of both”]; 
[…] selecting a second target advertisement according to the second distraction level, […] and a second marketing profile for each of the second group of users […] (Bhatia: [0034]; [0120]-[0122]; [0219]; [0225]) [however the Bhatia reference does not explicitly teach: “in response to the determining that each distraction of the second group of distractions includes each of the second group of users interacting with a respective portable computing device”, “the second group of distractions”, “the second target advertisement comprises a second particular content that mitigates the second group of distractions, the second particular content includes second audio content, second video content, or a combination of both”]; and 
providing the first target advertisement to be presented on the first media device, providing the second target advertisement to be presented on the second media device (Bhatia: [0034]; [0112]-[0113]; [0121]);
[…] [however the Bhatia reference does not explicitly teach: “identifying a second application in use on the second media device; and determining that the second application in use visually obscures a third application providing the second target advertisement on the second media device”].
Regarding the aforementioned features not taught by Bhatia, Abou Mahmoud as shown discloses the following: 	
“in response to the determining that each distraction of the first group of distractions includes each of the first group of users interacting with a respective portable computing device”, “the first group of distractions”, “the first target advertisement comprises a first particular content that mitigates the first group of distractions, the first particular content includes first audio content, first video content, or a combination of both” (Abou Mahmoud: [0015]-[0016]; [0026]; [0029]-[0030]; [0051]-[0052]); 
“in response to the determining that each distraction of the second group of distractions includes each of the second group of users interacting with a respective portable computing device”, “the second group of distractions”, “the second target advertisement comprises a second particular content that mitigates the second group of distractions, the second particular content includes second audio content, second video content, or a combination of both” (Abou Mahmoud: [0015]-[0016]; [0026]; [0029]-[0030]; [0051]-[0052]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to combine the selecting attention grabbing targeted advertisements based on a determined distraction level prior art elements according to known displaying targeted advertisements based on viewer distraction/attention methods to yield predictable results of efficient content presentation management and positively impacted productivity of users.  
However, the combination of Bhatia and Abou Mahmoud above does not explicitly teach the claim language: “identifying a second application in use on the second media device; and determining that the second application in use visually obscures a third application providing the second target advertisement on the second media device”.
Regarding the aforementioned features not taught by Bhatia/Abou Mahmoud,  Kaliouby as shown discloses the following: “identifying a second application in use on the second media device; and determining that the second application in use visually obscures a third application providing the second target advertisement on the second media device” (Kaliouby: [0055]-[0056], “being attended by the individual includes determining viewability of digital media content from the electronic display”, “digital media content can include an advertisement”, “viewability includes evaluation of presence of digital media content and whether the digital media content is viewable by the individual”, “determine if the browser is obscured by another window”, “a percentage of overlap is computed by calculating the area of the overlapping region of each window that overlaps the video”, “if more than 25 percent of the video is obscured, the video can be considered unviewable”, “it is determined that… the user … covers the video with another application”).  
Bhatia, Abou Mahmoud, and Kaliouby all disclose known methods for displaying targeted advertisements based on viewer distraction/attention (Bhatia: [0034]; [0063]-[0065]; [0112]-[0113]; [0120]-[0122]; [0219]; Abou Mahmoud: [0014]; [0033]; [0051]-[0052]; Kaliouby: [0056]).  Kaliouby discloses that the prior art element of determining an application that visually obscures another application on the same device can be utilized within the known method of determining viewer distraction/attention in order to produce the results of  accurately measured user distraction for effectively presenting refined targeted content for grabbing attention of a distracted user (Kaliouby: [0034]; [0056]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to combine the determining an application that visually obscures another application on the same device prior art elements according to known displaying targeted advertisements based on viewer distraction/attention methods to yield predictable results of accurately measured user distraction for effectively presenting refined targeted content for grabbing attention of a distracted user.  
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the methods for displaying targeted advertisements based on viewer 


Regarding claim 10, the combination of Bhatia and Abou Mahmoud discloses the machine-readable medium of claim 9, wherein the first media device is a television (Bhatia: [0029]; [0034]).

Regarding claim 11, the combination of Bhatia, Abou Mahmoud, and Kaliouby discloses the machine-readable medium of claim 9, wherein the determining the first distraction level comprises obtaining environment information from an environment sensor, and wherein the determining the first distraction level comprises determining the first distraction level according to the environment information (Bhatia: Figure 2E; Figure 2H; [0061]; [0082]; [0084]; [0089]-[0090]).

Regarding claim 12, the combination of Bhatia, Abou Mahmoud, and Kaliouby discloses the machine-readable medium of claim 11, wherein the environment sensor includes an 

Regarding claim 13, the combination of Bhatia, Abou Mahmoud, and Kaliouby discloses the machine-readable medium of claim 9.
Furthermore, Bhatia teaches the following: wherein the second targeted advertisement […] (Bhatia: [0034]; [0063]-[0065]; [0112]-[0113]; [0120]-[0122]; [0219]) [however the Bhatia reference does not explicitly teach: “includes audible media to attract user attention”].
Regarding the aforementioned features not taught by Bhatia, Abou Mahmoud as shown discloses the following: “includes audible media to attract user attention” (Abou Mahmoud: [0051]-[0052], disclosing that a target advertisement includes audible and/or visual media to attract user attention).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to combine the selecting a particular targeted advertisement media type to mitigate a type of distraction prior art elements according to known displaying targeted advertisements based on viewer distraction/attention methods to yield predictable results of efficient content presentation management and positively impacted productivity of users.  Therefore, the examiner understands that it would have been obvious to one of ordinary skill in the art at the time of filing to combine the methods for displaying targeted advertisements based on viewer distraction/attention of Bhatia, Abou Mahmoud, and Kaliouby to specify effective methods for displaying refined advertisements based on collected audience data (Bhatia: [0034]; [0063]-

Regarding claim 14, the combination of Bhatia, Abou Mahmoud, and Kaliouby discloses the machine-readable medium of claim 9, wherein the operations comprise obtaining an image of a viewing area of the first media device, wherein the determining of the first distraction level comprises determining the first group of users are viewing the first media device in response to analyzing the image using image recognition techniques (Bhatia: Figure 2E; Figure 2H; [0061]; [0063]; [0078]; [0090]; [0095]; [0103]).

Regarding claim 15, the combination of Bhatia, Abou Mahmoud, and Kaliouby discloses the machine-readable medium of claim 9, wherein the operations comprise obtaining an image of a viewing area, wherein the determining of the second distraction level comprises determining the second group of users are viewing the second media device in response to analyzing the image using image recognition techniques (Bhatia: Figure 2E; Figure 2H; [0061]; [0063]; [0078]; [0090]; [0095]; [0103]).

Regarding claim 16, Bhatia discloses a method, comprising:
determining, by a processing system including a processor, a first media device is in operation; 
identifying, by the processing system, that a plurality of users is in proximity to the first media device (Bhatia: Figure 1C; [0061]; [0063]; [0103]); 
determining, by the processing system, a marketing profile for each user the plurality of users (Bhatia: [0120], “user media content exposure data”; [0130], “obtain a correlation of an advertisement and user perception of the product”; [0132], “query for stored user activities … in response to an ad”; [0149]-[0153], “link demographic, behavioral, and attitudinal data from the user's profile information with social media behavior”; [0225], “collecting data with regard to user purchasing activities of the advertised products”); 
determining, by the processing system, a group of distractions, wherein each distraction of the group of distractions includes each of the plurality of users interacting with a respective portable computing device (Bhatia: Figure 2E; Figure 2H; [0063]-[0065], “The user device may perform "ambient listening" and generate atmospherics data package constantly, intermittently, and/or periodically (e.g., every hour, etc.) to "listen-in" user's watching status, e.g., whether the 
[…] selecting, by the processing system, a first target advertisement according to a first marketing profile for each of a first group of users […] and a second marketing profile for each of a second group of users, wherein the plurality of users comprise the first group of users and the second group of users, […] wherein the first target advertisement is selected to attract attention of each of the first group of users, and wherein the first target advertisement is selected to distract attention of each of the second group of users (Bhatia: [0034]; [0120]-[0122], wherein the survey questions are targeted advertising; [0219]; [0225]) [however the Bhatia reference does not explicitly teach: “in response to the determining that each distraction of the group of distraction includes each of the plurality of users interacting with a respective portable computing device”, “and the group of distractions”, “wherein the first target advertisement comprises a first particular content that mitigates the group of distractions, the particular content includes first audio content, first video content, or a combination of both”]; 
providing, by the processing system, the first target advertisement to be presented on the first media device (Bhatia: [0034]; [0112]-[0113]; [0121]); 
identifying, by the processing system, that the second group of users are in proximity to a second media device (Bhatia: Figure 1C; [0061]; [0063]; [0103]); 
[…] selecting, by the processing system, a second target advertisement according to […] the second marketing profile for each of the second group of users […] (Bhatia: [0034]; [0120]-[however the Bhatia reference does not explicitly teach: “in response to the determining that each distraction of the group of distraction includes each of the plurality of users interacting with a respective portable computing device”, “the group of distractions, and”, [wherein the second target advertisement comprises a second particular content that mitigates the group of distractions, the second particular content includes second audio content, second video content, or a combination of both”]; 
providing, by the processing system, the second target advertisement to be presented on the second media device (Bhatia: [0034]; [0112]-[0113]; [0121]);
[…] [however the Bhatia reference does not explicitly teach: “identifying an application in use on the second media device; and determining that the application in use visually obscures the second target advertisement on the second media device”].
Regarding the aforementioned features not taught by Bhatia, Abou Mahmoud as shown discloses the following:
“in response to the determining that each distraction of the group of distraction includes each of the plurality of users interacting with a respective portable computing device”, “and the group of distractions”, “wherein the first target advertisement comprises a first particular content that mitigates the group of distractions, the particular content includes first audio content, first video content, or a combination of both” (Abou Mahmoud: [0015]-[0016]; [0026]; [0029]-[0030]; [0051]-[0052]);
“in response to the determining that each distraction of the group of distraction includes each of the plurality of users interacting with a respective portable computing device”, “the group of distractions, and”, [wherein the second target advertisement comprises a second particular content that mitigates the group of distractions, the second particular content includes second audio content, second video content, or a combination of both” (Abou Mahmoud: [0015]-[0016]; [0026]; [0029]-[0030]; [0051]-[0052]).
Bhatia and Abou Mahmoud both disclose known methods for displaying targeted advertisements based on viewer distraction/attention (Bhatia: [0034]; [0063]-[0065]; [0112]-[0113]; [0120]-[0122]; [0219]; Abou Mahmoud: [0014]; [0033]; [0051]-[0052]).  Abou Mahmoud discloses that utilizing the known method of displaying targeted advertisements based on viewer distraction/attention and prior art element of selecting attention grabbing targeted advertisements based on a determined distraction level produces the results of efficient content presentation management and positively impacted productivity of users (Abou Mahmoud: [0001]-[0002]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to combine the selecting attention grabbing targeted advertisements based on a determined distraction level prior art elements according to known displaying targeted advertisements based on viewer distraction/attention methods to yield predictable results of efficient content presentation management and positively impacted productivity of users.  
However, the combination of Bhatia and Abou Mahmoud above does not explicitly teach the claim language: “identifying an application in use on the second media device; and determining that the application in use visually obscures the second target advertisement on the second media device”.
Regarding the aforementioned features not taught by Bhatia/Abou Mahmoud, Kaliouby as shown discloses the following: “identifying an application in use on the second media device; and determining that the application in use visually obscures the second target advertisement on the second media device” (Kaliouby: [0055]-[0056], “being attended by the individual includes determining viewability of digital media content from the electronic display”, 
Bhatia, Abou Mahmoud, and Kaliouby all disclose known methods for displaying targeted advertisements based on viewer distraction/attention (Bhatia: [0034]; [0063]-[0065]; [0112]-[0113]; [0120]-[0122]; [0219]; Abou Mahmoud: [0014]; [0033]; [0051]-[0052]; Kaliouby: [0056]).  Kaliouby discloses that the prior art element of determining an application that visually obscures another application on the same device can be utilized within the known method of determining viewer distraction/attention in order to produce the results of  accurately measured user distraction for effectively presenting refined targeted content for grabbing attention of a distracted user (Kaliouby: [0034]; [0056]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to combine the determining an application that visually obscures another application on the same device prior art elements according to known displaying targeted advertisements based on viewer distraction/attention methods to yield predictable results of accurately measured user distraction for effectively presenting refined targeted content for grabbing attention of a distracted user.  
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the methods for displaying targeted advertisements based on viewer distraction/attention of Bhatia, Abou Mahmoud, and Kaliouby to specify effective methods for displaying refined advertisements based on collected audience data (Bhatia: [0034]; [0063]-
The rationale for combining in this manner is that Bhatia, Abou Mahmoud, and Kaliouby all teach similar methods for displaying targeted advertisements based on viewer 

Regarding claim 17, the combination of Bhatia, Abou Mahmoud, and Kaliouby discloses the method of claim 16, wherein the first media device comprises a television (Bhatia: [0029]; [0034]).

Regarding claim 18, the combination of Bhatia, Abou Mahmoud, and Kaliouby discloses the method of claim 16, wherein the selecting the second target advertisement comprises selecting of the second target advertisement in response to determining, by the processing system, a distraction level of each of the second group of users (Bhatia: [0034]; [0063]-[0065]; [0112]-[0113]; [0120]-[0122]; [0219]).

Regarding claim 19, the combination of Bhatia, Abou Mahmoud, and Kaliouby discloses the method of claim 18, wherein the determining the distraction level of each of the second group of users comprises detecting, by the processing system, the second media device is in operation (Bhatia: Figure 2E; Figure 2H; [0040]; [0061]; [0063]-[0065]; [0090]; [0093]; [0286]).


obtaining, by the processing system, an image of a viewing area of the first media device (Bhatia: Figure 2E; Figure 2H; [0032]; [0061]; [0078]; [0090]); and 
determining, by the processing system, the second group of users are not viewing the first media device in response to analyzing the image using image recognition techniques (Bhatia: Figure 2E; Figure 2H; [0032]; [0061]; [0078]; [0090]).

Response to Arguments
Applicant’s arguments and amendments, see Applicant Arguments/Remarks Made in an Amendment, October 16, 2020, with respect to the rejection(s) of claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive.  However, upon further consideration, a new 35 U.S.C. 103 ground(s) of rejection is made in view of previously cited prior art.

The applicant argues that the previously cited references do not teach the amended claim limitations of determining that the first application in use on the media device visually obscures a second application providing the target advertisement on the media device.
The examiner notes that the previous claims indicated determining an application in use visually obscuring a second application in use, but the claim limitations did not specify that the applications had to be in use on the same device.  Determining an application in use on a first device visually obscuring an application in use on a second device was within the scope of the claim limitations.  The previous references were cited to teach these previous claim limitations.  The new amended claim limitations require the application and visually obscuring application to 
Examiner Note:  
Claims 9-15 recite “A machine-readable medium, comprising executable instructions” which facilitate performance of all the functions/operations.  The broadest reasonable interpretation of the machine-readable medium includes transitory storage mediums.  A claim whose broadest reasonable interpretation covers both statutory and non-statutory embodiments embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter. [0095] of applicant submitted specification states “The term "tangible computer-readable storage medium" shall also be taken to include any non-transitory medium that is capable of storing or encoding a set of instructions for execution by the machine and that cause the machine to perform any one or more of the methods of the subject disclosure. The term "non-transitory" as in a non-transitory computer-readable storage includes without limitation memories, drives, devices and anything tangible but not a signal per se.”  Though non-transitory computer-readable storage medium could be used, the specification does not limit the claimed machine-readable medium to only non-transitory machine-readable medium.  The applicant specification refers to a “non-transitory computer-readable storage”, while the claims refer to a “machine-readable medium”.  The examiner suggests that the applicant amend claims 9-15 to recite a “non-transitory computer-readable storage” medium as described in [0095] of applicant submitted specification to avoid any future 35 USC 101 issues.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN J WHITAKER whose telephone number is (313)446-6555.  The examiner can normally be reached on M-F, 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Choi can be reached on (469) 295-9171.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/J. J. W./
Examiner, Art Unit 3622
January 7, 2021

/WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682